The opinion of the Court was announced by
May, J.
In view of the facts contained in the petition, as modified and assented to in the agreed statement of facts, the Court, (authorized to draw such inferences as a jury might,) are of opinion that the petitioner had a lien, as is claimed by him, which he has neither abandoned nor waived by any proceeding on his part. In addition to authorities cited by his counsel, see also Danforth v. Pratt, 42 Maine, 50.
Tenney, C. J., Cutting, Goodenow, and Davis, J. J., concurred.